OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Claims 1-25 and 27-29 are pending. Claims 26 and 30 are cancelled. 
Previous rejections of the claims are withdrawn and new rejections under 35 USC 103 are provided below in view of Lange (previously cited) as the primary reference. 
Response to Arguments
Applicant's arguments filed 12/10/2021 with respect to Freer are moot as the rejections have bee withdrawn in view of the amendments to the claims. Arguments were not provided with respect to the rejections over Lange. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2013/0118059).
With respect to claim 1, Lange teaches a process for conversion of a cellulosic material to produce a cracked product (abstract). First, Lange teaches liquefaction at a temperature of greater than 100C or greater than 200C, which encompasses the claimed range of 200-450C (an HTL oil derived from cellulosic material resulting form a process conducted at the temperature and time claimed). The final liquefied product is subject to a catalytic cracking step, in the presence of a fraction of petroleum oil (0053) (a hydrocarbon co-feed), with a cracking catalyst at a temperature of equal to or more than 400 C (abstract; 0053), which falls within the claimed range of at least 350C. 
Lange teaches the HTL oil may be any part of the final liquefied product (0053) and is preferably mixed in a range of 1-50% of the total feed. Lange teaches that the final liquefied product includes hydrocarbon compounds and/or oxygenates, such as for example alcohols. Thus, the liquefied product may comprise 0-100% oxygenates, which encompasses the claimed range of an HTL having about 15 wt% or less oxygenates.
With respect to claim 2, Lange teaches wherein one or more cracked products are produced and in one embodiment may be subsequently fractionated into various fractions (0139). However, Lange teaches wherein a cracked product is produced, the fractionation is merely an embodiment, thus Lange also teaches wherein the cracked product is not fractionated. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the fractionation step where the total liquid product where the desired end or intermediate product.  
With respect to claims 3 and 7, Lange teaches wherein the liquid product are co-feed are supplied at a first and a second downstream location (0116). With respect to using nozzles for such injection, it is well known in the art to inject the feed using a nozzle and would have been obvious to one or ordinary skill to select as one of a limited number of options for injecting the feed to the reactor.
With respect to claims 4-5, Lange teaches blending the cracked product with one or more fuel additive components, wherein the biofuel composition comprises one or more fuel additive components (0142). The one or more fuel additive components are selected from an anti-oxidant, a corrosion inhibitor, an ashless detergent, a dehazer, a dye, a lubricity improver, a mineral fuel component, a petroleum derived gasoline, a diesel, and a kerosene (0142).
With respect to claim 6, Lange teaches wherein the biofuel composition has a water content of about 5wt% or less (0239).
With respect to claims 8, Lange teaches wherein the hydrocarbon co-feed comprises one or more of a straight run (atmospheric) gas oil, a flashed distillate, a vacuum gas oil, a light cycle oil, a heavy cycle oil, a hydrowax, a coker gas oil, a gasoline, a naphtha, a diesel, a kerosene, an atmospheric residue, a vacuum residue, or a combination thereof (0105).
With respect to claim 9, Lange teaches wherein the hydrocarbon co-feed is a vacuum gas oil (0105).
With respect to claim 10, Lange teaches wherein a ratio of the amount of cracking catalyst to the total amount of hydrothermal liquefication oil and hydrocarbon co-feed is 3-8:1 (each exemplified in 0150),which each fall within the range of  2/1 to about 10/1. 
With respect to claim 11, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.
With respect to claims 12, 28, 29, Lange teaches the limitations as discussed above with respect to claim 1, further including wherein the liquification step occurs with liquid solvent in the presence of an optional catalyst, acidic or non-acidic, and optional hydrogenation catalyst including e.g. iron sulfate catalyst (0065-0078) and an operating pressure of about 2 to about 200 bar (0080) for less than 3 hours (0092) which encompasses the claimed range. Lange teaches further hydrotreating the cracked product with hydrogen and catalyst (0071-72) and blending with additives (0142). 
With respect to claims 13 and 14, Lange teaches wherein the cracked product is not fractionated (0139) before blending with the one or more fuel additive components (0142), wherein the one or more fuel additive components are selected from the group consisting of an anti-oxidant, a corrosion inhibitor, an ashless detergent, a dehazer, a dye, a lubricity improver, a mineral fuel component, a petroleum derived gasoline, a diesel, a kerosene, and a combination thereof (0142).
With respect to claim 16, Lange wherein the biofuel composition has a water content of about 5wt% or less (0239). 
With respect to claim 20, Lange teaches wherein the solvent is a petroleum oil (0053). 
With respect to claim 21, Lange teaches hydrotreating first liquefied product in the liquification reactor (0071).
With respect to claim 22, Lange teaches wherein “the final liquefied product or part thereof may comprise one, two or more compounds chosen from the group consisting of gamma-valerolactone and/or levulinic acid; tetrahydrofufuryl and/or tetrahydropyranyl; furfural and/or hydroxymethylfurfural; mono- and/or di-alcohols and/or mono- and/or di-ketones; and/or guaiacol and/or syringol components” (0095). 
With respect to claims 23, 24 and 27, Lange is silent regarding the catalytic cracking catalyst to feed rate, residence time, but teaches using known process which would fall within the claimed ranges. 
With respect to claim 25, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 12 above, further in view of Freel (US 2015/0005547).
With respect to claim 17, Lange teaches introducing a hydrocarbon co-feed into the fluid catalytic cracking unit, but is silent regarding introducing the RFO using a first nozzle and the hydrocarbon co-feed using a second nozzle. 
Freel teaches treating a similar process to that in Lange of catalytic cracking an RFO in the presence of a hydrocarbon co-feed as discussed above with respect to claim 1.  Freel teaches using separate injection of gas oil feed and RFO at two or more feedstock injection points (0111; 0124; 0130). The method may include injecting/cofeeding in a nozzle (0130).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the co-feed injection scheme as taught in Lange in the process of Freel given both teach treating RFO and co-feed such as VGO or other petroleum feedstock.
With respect to claims 18-19, Lange teaches wherein the hydrocarbon co-feed comprises one or more of a straight run (atmospheric) gas oil, a flashed distillate, a vacuum gas oil, a light cycle oil, a heavy cycle oil, a hydrowax, a coker gas oil, a gasoline, a naphtha, a diesel, a kerosene, an atmospheric residue, a vacuum residue, or a combination thereof (0105). The hydrocarbon co-feed is a vacuum gas oil (0105). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 12 above, further in view of Kamano (US 2010/0137172).
With respect to claim 15, Lange is silent regarding the amount of additive. Kamano teaches adding detergent additives to a fuel product in a rate of 0.35-2 wt. % (0038) or in a rate of less than 0.35 wt. % when added to a high sulfur light oil biofuel blend. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look to Kamano in selecting the rate of additive addition because both teach adding detergent additive to fuel products, including biofuel derived products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/            Examiner, Art Unit 1771